Citation Nr: 0529353	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from January 1983 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2003, by 
the Honolulu, Hawaii, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable 
evaluation for residuals of a right wrist fracture.  

In his April 2005 substantive appeal, the veteran requested a 
Board hearing.  A hearing before a Veterans Law Judge was 
scheduled for June 2005 at Tripler Army Medical Center in 
Honolulu, Hawaii.  Prior to that hearing, the veteran's 
representative provided a statement indicating that the 
veteran wished to reschedule the hearing, as he did not have 
air fare to travel to Hawaii (apparently, he resides in the 
South Pacific).  Thereafter the record contains an August 
2005 statement from the veteran's representative indicating 
that the veteran wished to withdraw his hearing request.

The record reflects that, subsequently, the veteran's 
representative had been unable to contact the veteran in 
September and October 2005, although it appears that his 
correct address is on file.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right wrist disability, residual of 
fracture, is manifested by subjective complaints of pain and 
clinical evidence showing full range of motion, no swelling, 
normal X-ray films, and indications of moderate tenderness.  




CONCLUSION OF LAW

A compensable evaluation for residuals of a right wrist 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.10, 4.40, 4.45, 4.71a; Diagnostic Code (DC) 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before (June 2001) and after (February 
2004) the adjudication of his claim.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In June 2001 and February 2004 letters implementing VA's 
duties to notify and to assist, the RO informed the veteran 
of the steps that had been undertaken with respect to 
evidentiary development of his claim, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions, and the February 2004 letter included 
the statement, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised, by virtue of 
a February 2003 rating decision and a detailed February 2005 
Statement of the Case (SOC), of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a November 1984 rating decision, the RO granted service 
connection for residuals of a fracture of the right wrist.  
The grant was based on service medical records which 
documented a fractured right wrist, confirmed by X-ray films, 
resulting from a parachute jump, and the results of an August 
1984 VA examination at which time an impression of severe 
loss of function of the right hand due to a wrist fracture 
one year before, possibly with associated nerve damage, was 
made.  A 70 percent evaluation plus special monthly 
compensation for loss of use of the right hand was initially 
granted, effective from December 1983.

In a March 1986 rating decision, the veteran's right wrist 
disability was re-evaluated.  Based on a the results of VA 
orthopedic and neurological evaluations conducted in August 
and September 1985 which revealed a healed fracture of the 
right carpal navicular and no neurological deficit, the RO 
assigned a non-compensable evaluation for the residuals of 
right wrist fracture, effective from June 1986.  That rating 
decision was appealed.  In a March 1987 decision, the Board 
denied a compensable evaluation for residuals of a right 
wrist fracture.

In November 1996, the veteran filed an increased rating claim 
for his right wrist disability.  

Private X-ray films taken in February 1997 showed a normal 
right wrist.

A VA examination was conducted in February 1997.  The veteran 
complained of intermittent wrist pain.  Examination of the 
wrist revealed no swelling and moderate tenderness to 
palpation.  Range of motion was normal.  X-ray films of the 
right wrist were normal.  An assessment of residuals of a 
right wrist fracture was made.

In a May 1997 rating action a compensable evaluation for the 
right wrist disability was denied.

In February 2001 the veteran again filed a claim for an 
increased evaluation for the right wrist disability.

Private medical records dated from 1998 to 2001 were received 
for the record which reflected that X-ray films of the right 
wrist taken in December 2001 showed no visible fractures and 
nothing abnormal.  A history of a wrist fracture was noted.

A VA examination of the joints (wrist) was scheduled for 
October 2001, for which the veteran failed to report.

The veteran had reported that he was treated at VA medical 
centers in Seattle, WA, and San Francisco, CA.  Those 
facilities were contacted but could not locate any medical 
records for the veteran.  

A second VA examination of the joints (wrist) was scheduled 
for January 2005, for which the veteran also failed to 
report.

In his March 2005 substantive appeal, the veteran complained 
of occasional severe right wrist pain, radiating to the arms 
and shoulders.

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Under 38 C.F.R. § 4.1, each disability must be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

IV.  Analysis

The veteran's right wrist disorder is currently assigned a 
non-compensable evaluation under Diagnostic Code 5215.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5215.  Favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, DC 5214.  Normal ranges of 
motion of the wrist are shown at 38 C.F.R. § 4.71, Plate I.  
A normal range of motion in the wrist includes 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.




The record reflects that the veteran is right-handed, and 
therefore the right is his dominant upper extremity.  
Subjectively, he complains of right wrist pain resulting in 
functional impairment.  

Essentially, the only recent clinical evidence of record 
consists of X-ray films taken in 1997 and December 2001 which 
revealed no abnormalities; and results of a 1997 VA 
examination which revealed no swelling, full range of motion, 
and some moderate tenderness.  

In essence, the clinical evidence on file does not reflect 
that the veteran currently has a physical disability of the 
right wrist.  It is clear that a 10 percent evaluation is not 
warranted under DC 5215.  There is no clinical evidence which 
documents limitation of motion of dorsiflexion of 15 degrees 
or less or that palmar flexion is limited in line with 
forearm bilaterally.  In fact, when he was most recently 
evaluated in 1997, full range of motion was shown.  
Similarly, the evidence does not show favorable ankylosis of 
the right wrist in 20 to 30 degrees of dorsiflexion, which 
would warrant a compensable evaluation as assessed under DC 
5214.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, while the veteran has complained of right wrist 
pain, there is no documentation of any limitation of motion 
or function due to pain.  The only clinical manifestation of 
the right wrist which has been documented is moderate 
tenderness (1997 VA examination report) and, as noted, there 
is no suggestion that this tenderness has resulted in any 
physical or functional impairment.  Thus, the Board finds 
that the preponderance of the evidence is against finding 
that the right wrist disability warrants a compensable 
evaluation under DC 5215.  See 38 C.F.R. § 4.7. 

In the alternative, the Board also points out that the 
veteran failed to report for two VA examinations of the 
joints, scheduled for October 2001 and January 2005, without 
any explanation.  VA has been issuing correspondence to the 
veteran's most recent address of record as provided by him on 
his February 2001 application and as recently as March 2005.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  Thus, 
although the claim has been denied herein on the merits, in 
the alternative, the claim for an increased rating for a 
right wrist disability could also be denied pursuant to the 
aforementioned provisions of 38 C.F.R. § 3.655(b).  

The veteran's failure to report for scheduled VA examinations 
has impeded the development of a more complete record, which 
might have provided a basis for the Board to grant the claim 
on appeal.  As has been held by the Court of Appeals for 
Veterans Claims, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's 
efforts to date, it would be unreasonable to place a burden 
upon VA to turn up heaven and earth in an attempt to secure 
further cooperation from the claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).



ORDER

Entitlement to a compensable evaluation for residuals of a 
right wrist fracture is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


